1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 01/21/2019. Claim 1 has been amended. Claims 6 and 8-20 have been canceled. Claims 1-5 and 7 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 01/28/2021 has been acknowledged and approved.

Examiner’s Note
3.	The Examiner has tried to contact the attorney of record regarding omitted claims 8-20. The Examiner assumes that claims 8-20 are cancelled.

Reasons for Allowance
4.	The claimed invention in view of the instant specification discloses a method, a system and a program product for integrating heterogeneous data using omni-channel ontologies. The detailed implementation indicates: (1) Obtaining a domain-specific mediator ontology; (2) Identifying a plurality of target channels; (3) Identifying entities pertinent to each of said plurality of channels; (4) Describing the entities pertinent to each of said plurality of channels using an ontology description language to generate a plurality of channel specific ontologies; (5) Aligning said channel specific ontologies with said domain-specific mediator ontology to generate aligned channel specific and domain-specific mediator ontologies; (6) Extracting a 
	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





Hung Le
02/24/2021

/HUNG D LE/Primary Examiner, Art Unit 2161